EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter Jay on 11/3/2021.

The application has been amended as follows: 
	Claim 1, line 4: after “a waver (25),” delete “in particular electro-magnetic radiation or an ultrasonic wave,”.
	Claim 3, line 12: after “a waver (25),” delete “in particular electro-magnetic radiation or an ultrasonic wave,”.

	Add following new claims.
	Claim 9. The method according to claim 1, wherein the wave comprises electro-magnetic radiation or an ultrasonic wave.
	Claim 10. The Direct Chill (DC) casting equipment (50) according to claim 3, wherein the wave comprises electro-magnetic radiation or an ultrasonic wave.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Claim 3: The prior art, taken alone or in combination, fails to teach a device comprising a sensor for generating a wave; in combination with other claimed elements as set forth in claim 3.

The closest prior art is Tilak et al. (WO 2014/121295 A1, hereinafter Tilak, cited by applicant). Tilak teaches direct chill casting equipment comprising a casting pit (Fig. 1, item 16), a casting mold (item 12, obvious to use multiple molds to increase productivity), a starter block (item 18), and a manifold (implied).
Although Tilak recognize the danger of water presence, Tilak is trying to remove water using exhaust ports (items 20A-C), rather than detecting the presence of water on the starting block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

11/4/2021